Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents cited in the information disclosure statement of 20 November 2018 have been considered with respect to the provided English abstracts.
Specification
The disclosure is objected to because of the following informalities:
All the formulas in the specification should be rewritten using subscripts. 
The broad formula for the derivative taught, for example, in pargraph [0007] requires the presence of P1 and P2 but the preferred derivative formula taught, for example, in paragraph [0009] does not require at least one of P1 or P2 to be present by teaching that n can be 0 and that m can be 0. 
The specification teaches RCOOH can be isopropyl acid, but isopropyl acid does not exist. Thus it is unclear what carboxylic acid applicants meant to disclose.  
  The specification teaches RCOOH and then teaches R can be a saturated hydrocarbyl group with 6 or less carbon atoms. It is unclear if R is limited to saturated hydrocarbyl groups with 6 or less carbon atoms or not and if not, it is unclear what other groups can R be. Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  The formulas in this claim should be rewritten using subscripts.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 teaches the surface active agent can be RCOOH. Dependent clams 2, 3, 5-8, 14 and 15 implicitly include this limitation. These claims are indefinite since the variable R is not defined. 
Claim 3 is indefinite since it teaches that P1 and/or P2 need not be present by teaching n can be 0 and that m can be 0, while claim 1 teaches P1 and P2 both are present.
Finally, claim 14 is indefinite since it teaches RCOOH can be isopropyl acid, but does not exist.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed process is not taught or suggested by the cited art of record. The closest are of record is the process taught in U.S. patent application publication 2017/0066050 which teaches a process for producing InAs nanoparticles, but the InAs seeds used in the taught do not 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/17/21